[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  ON MOTION FOR ORDER
The plaintiff and the two named defendants are the sole members of CCP Properties, LLC. In this action, the plaintiff seeks the dissolution of the LLC claiming that the defendants engaged in false and deceptive conduct involving same.
The defendants, in their motion before the court, claim that the plaintiff, a tenant in the building owned by CCP Properties, has been withholding his monthly rent from the LLC and the monthly rent paid by the other tenants in the building. This money, the defendants contend, should be paid over to the LLC where it can be used to pay the LLC's outstanding and outgoing debts.
It appears to the court, however, that the plaintiff has used his monthly rent to pay ongoing and outstanding bills of the LLC, including the monthly mortgage payment, the outstanding real estate taxes encumbering the property, the municipal water and sewer charges, the fuel oil bill and the electrical service bill. The balance of the monthly rent is being held by him. Further, it is clear that there are no other tenants of the LLC and, therefore, no additional rent for the plaintiff to withhold.
In light of the foregoing and regardless of whether or not the plaintiff and/or the defendants have been disassociated with the LLC, the court finds no present need or compelling reason to grant the defendants' motion. Consequently, the defendants' Motion for Order is denied without prejudice.
  ___________________, J. THOMAS G. WEST